Citation Nr: 1819364	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for scars on hands.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5. Entitlement to service connection for Type II diabetes mellitus.

6. Entitlement to service connection for prostate cancer.

7. Entitlement to service connection for testicular cancer.

8. Entitlement to service connection for skin cancer.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009, October 2013, and April 2014 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The Board notes that since his hearing, the Veteran appointed a new attorney to represent him, who is indicated on the title page.  See September 2017 VA form 21-22a.  

The RO in the October 2009 rating decision stated that new and material evidence was necessary to reopen the claims of service connection for diabetes mellitus and testicular cancer.  The Veteran's claims file was reconstructed.  However, the RO did not indicate nor does the evidence show that these claims were subject to a prior final rating decision.  Thus the Board finds that these claims need not be reopened and may be directly addressed under the applicable theories of service connection.  

The issues of entitlement to service connection for testicular cancer and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a final decision by the Board, the Veteran indicated on the record that he wished to withdraw his claims of entitlement to a compensable rating for right ear hearing loss; and, service connection for left ear hearing loss, scars on hands, and an acquired psychiatric disorder, to include PTSD.  

2. Resolving reasonable doubt in favor of the Veteran, the Veteran was exposed to herbicide agents (Agent Orange) as a result of his active duty in Thailand, which included service proximate to the perimeter of the base on which he served.

3. The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosed Type II diabetes mellitus is presumed to have been caused by that exposure.  

4. The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his prostate cancer is presumed to have been caused by that exposure.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal, as to the issues of entitlement to a compensable rating for right ear hearing loss; and, service connection for left ear hearing loss, scars on hands, and an acquired psychiatric disorder, to include PTSD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. Type II diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.

With regard to the appeal of entitlement to a compensable rating for right ear hearing loss; and, service connection for left ear hearing loss, scars on hands, and an acquired psychiatric disorder, to include PTSD, the issues were withdrawn on record by the Veteran at his Board videoconference hearing in May 2017.  The Veteran's oral statement during his hearing, memorialized in writing in the transcript, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remain no allegations of errors of fact or law for appellate consideration, as to those issues.  Accordingly, as to the issue of entitlement to a compensable rating for right ear hearing loss; and, service connection for left ear hearing loss, scars on hands, and an acquired psychiatric disorder, to include PTSD, the Board does not have jurisdiction to review the appeal and they are dismissed.

Service Connection 

In light of the favorable disposition below to grant the Veteran's claim of service connection for Type II diabetes mellitus and prostate cancer, the only issues decided herein, a discussion of compliance with VA's duty to notify and assist with regard to these claims is not necessary.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include Type 2 diabetes mellitus and prostate cancer, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA's Adjudication Procedures Manual directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Korat, in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

The Veteran has a diagnosis of Type II diabetes mellitus and prostate cancer.  See, e.g., June 2013 VA treatment record and July 2013 private treatment record.  

His DD 214 shows that he served in U.S. Air Force and service personnel records show that he served as an aircraft mechanic in Korat, RTAFB, Thailand from July 1967 to September 1968.  During the Board hearing the Veteran identified the areas on the map of the Korat Air Force Base where he performed his duties that specifically included the perimeter of the base.  In statements and testimony he explained that his duties placed him near the perimeter of the base where he performed set engine tests.  He also gathered drag chutes that were frequently blown across to the perimeter fence.  The Veteran explained that his duties placed him at the perimeter approximately every three months for a period of three weeks.  He also testified that he played softball near the perimeter and would walk along the perimeter once every couple of months while off duty.  
The Board has no reason to doubt the credibility of the Veteran's statements to include his testimony provided under oath.  

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he routinely worked near the base perimeter.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeter of Korat in Thailand.  He is therefore presumed to have been exposed to Agent Orange, and his Type 2 diabetes mellitus and prostate cancer are presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

The appeal as to the issues of entitlement to a compensable rating for right ear hearing loss; and, service connection for left ear hearing loss, scars on hands, and an acquired psychiatric disorder, to include PTSD, is dismissed.  

Service connection for Type II diabetes mellitus is granted.

Service connection for prostate cancer is granted.  


REMAND

The evidence shows that the Veteran had skin cancer and testicular cancer.  Treatment records in December 2004 show that the Veteran was diagnosed with testicular cancer (seminoma cancer) in 2000.  Treatment records in March 2001 show he underwent an orchiectomy.  Treatment records in September 2007 show that the Veteran had basal cell carcinoma of the upper back and right upper arm and squamous cell carcinoma of the scalp.  Treatment records in June 2009 show he had squamous cell carcinoma of the right cheek and right hand.  As discussed above, it is presumed that the Veteran was exposed to Agent Orange during his service in Thailand.  While the current list of diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309 (e) does not include skin cancer nor testicular cancer, the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused skin cancer and testicular cancer.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Further, as noted during the May 2017 Board hearing, the Veteran's claims file has been rebuilt.  Thus some of the Veteran's records are missing, to specifically include his service treatment records, which the National Personnel Records Center in August 2009 confirmed were sent to the RO in March 2005.  In such a situation, VA has a heightened duty to assist the Veteran in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin cancer and prostate cancer.  The claims file must be made available to the examiner for review.  All examination findings should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

a.) Identify/diagnose all areas of the body affected by the Veteran's skin cancer.  The examiner is hereby advised that the Veteran has a history of basal cell carcinoma of the upper back and right upper arm and squamous cell carcinoma of the scalp, right cheek, and right hand.  See treatment records dated in September 2007 and June 2009.  

b.) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin cancer and testicular cancer were incurred during service, to include the Veteran's presumed exposure to Agent Orange in Thailand. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


